235 F.3d 1206 (9th Cir. 2000)
ROBERT DEVEREAUX, PLAINTIFF-APPELLANT,v.ROBERT RICARDO PEREZ, KENNETH BADGLEY, IN HIS OFFICIAL CAPACITY AS CHIEF OF POLICE OF THE CITY OF WENATCHEE; EARL TILLY, IN HIS OFFICIAL CAPACITYAS PUBLIC SAFETY COMMISSIONER FOR THE CITY OF WENATCHEE; CITY OF WENATCHEE, A MUNICIPAL CORPORATION, DEFENDANTS.TIMOTHY DAVID ABBEY; LAURIE ALEXANDER; KATE CARROW; LINDA WOODS; STATE OF WASHINGTON, DEPARTMENT OF SOCIAL AND HEALTH SERVICES, DEFENDANTS-APPELLEES.
No. 97-35781
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
December 19, 2000

SCHROEDER, Chief Judge.


1
Upon the vote of a majority of nonrecused regular active judges of this court,1 it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.  The three-judge panel opinion shall not be precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.



Notes:


1
 Judge Tallman was recused.